In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-415 CR

____________________


KENDRICK DESHAWN ARCENEAUX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 94570




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, appellant Kendrick Deshawn Arceneaux pled
no contest (1) to possession of a controlled substance.  The trial court assessed punishment at
two years of confinement in a state jail facility, then suspended imposition of sentence,
placed Arceneaux on community supervision for three years, and assessed a $750 fine.  On
February 14, 2007, the State filed a motion to revoke Arceneaux's community supervision. 
Arceneaux pled "true" to two violations of the terms of the community supervision order.
The trial court found that Arceneaux violated the terms of the community supervision order,
revoked Arceneaux's community supervision, and imposed a sentence of one year of
confinement in a state jail facility.
	Arceneaux's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On December 13, 2007, we granted an extension of time for appellant to file
a pro se brief.  We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (2)
	AFFIRMED.


  
								 STEVE McKEITHEN
								        Chief Justice


Submitted on April 8, 2008
Opinion Delivered April 16, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  The  trial  court's  judgment  of  conviction  recites  that  Arceneaux  pled  guilty. 
However, the record reflects that the trial court permitted Arceneaux to change his plea to
no contest.
2.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.